Citation Nr: 0700532	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-37 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for residuals of injury 
to both eyes.

5.  Entitlement to service connection for residuals of low 
back injury.

6.  Entitlement to service connection for right foot 
disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

On his substantive appeal form, filed in November 2005, the 
veteran requested a hearing before a Veterans Law Judge 
sitting at the RO (i.e., a Travel Board hearing).  In 
November 2006, the veteran was scheduled for a video 
conference hearing before the Board, which he failed to 
attend.  Thereafter, he timely filed a motion pursuant to 
38 C.F.R. § 20.704(d) seeking a new hearing date, which was 
granted by the Board on November 30, 2006.  In support of his 
motion, the veteran indicated that he seeks to have a Travel 
Board hearing, instead of a video conference hearing.

Under these circumstances, a Travel Board hearing must be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2006).  In view of 
the foregoing, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
KATHLEEN K. GALLAGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



